                               UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NORTH CAROLTNA
                                      SOUTHERN DIVISION
                               Criminal No. 7:15-CR-34-lBO
                                 Civil No . 7:20-CV-109-8O


                                            )
                                            )
Cruise Dion Scott,
                                            )
                                            )
                        Petitioner,
                                            )                      ORDER
                                            )
       V.
                                            )
                                            )
United States of America,
                                            )
                        Respondent.


        Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing§ 2255

Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant to Rule 5, Rules

Governing § 2255 Proceedings, or to make such other response as appropriate to the above-

captioned § 2255 Motion to Vacate, Set Aside or Correct Sentence, within forty (40) days of the

filing of this order.

        SO ORDERED. This~ day of June, 2020.



                                        );;i~y1 ~
                                        CHIEF, UNITED STATES DISTRICT JUDGE




       Case 7:15-cr-00034-BO Document 183 Filed 06/22/20 Page 1 of 1
